723 N.W.2d 913 (2006)
Delores M. HUFF and Jack Huff, Plaintiffs-Appellants,
v.
Andra Ellen ABOU-JOUDEH, Defendant, and
Dominion of Canada General Insurance Company, Defendant-Appellee.
Docket No. 131636. COA No. 266120.
Supreme Court of Michigan.
December 6, 2006.
On order of the Court, the application for leave to appeal the April 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals for consideration as on reconsideration granted of the issue whether personal jurisdiction may be exercised over the defendant as to the plaintiff's underinsured motorist coverage claim in light of the defendant's admission that it filed a certificate of compliance with the no-fault act pursuant to MCL 500.3163, and the policy provision that the "in court" alternative for "settling a claim" "may be decided in a lawsuit brought against us by you . . . in an Ontario court."